Case 1:20-cv-04394-FB-RER Document 7 Filed 09/20/20 Page 1 of 9 PageID #: 649

                                                         U.S. Department of Justice


                                                         United States Attorney
                                                         Eastern District of New York
                                                         271 Cadman Plaza East
                                                         Brooklyn, New York 11201

                                                         September 19, 2020
By ECF
Honorable Frederic Block
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                Re:     Madjitov v. United States of America, et al., 20-cv-4394 (FB) (RER)

Dear Judge Block:

        This Office writes on behalf of the United States of America in the above-referenced
matter, in which Plaintiff alleges tort claims pursuant to the Federal Tort Claims Act (“FTCA”),
28 U.S.C. ' 1346(b), 2671, et seq. and Bivens v. Six Unknown Named Agents of Federal Bureau
of Narcotics, 403 U.S. 388 (1971) (“Bivens”). The Government submits this letter in opposition
to Plaintiff’s motion for a temporary restraining order (“TRO”) and a preliminary injunction
(“PI”). See Dkt. Entry No. 4. Although styled as a motion for a TRO and a PI, Plaintiff’s request
is actually a petition for habeas corpus seeking a stay of Plaintiff’s removal.

        The Government respectfully submits that the Court should deny the petition because (1)
Plaintiff’s request for emergency relief is improperly venued in the Eastern District of New York,
when it should be brought in the district of physical confinement (to wit, the Western District of
Louisiana); and (2) this Court does not have subject matter jurisdiction, under 8 U.S.C. § 1252, to
issue a stay of removal. 1

I.      Factual and Procedural Background

       On March 12, 2006, Plaintiff, a native of Uzbekistan, entered the United States pursuant to
a P-3 Visa. Compl. ¶ 17. Plaintiff’s Visa expired on or around July 20, 2006, but he remained in
the United States unlawfully beyond his authorized stay. Mamadjonova v. Barr, 2019 U.S. Dist.
LEXIS 200922, at *2 (D. Conn. Nov. 20, 2019). On December 12, 2006, Plaintiff filed for asylum,
which was initially denied by an immigration judge (“IJ”) on August 31, 2011. Compl. ¶ 18. The
IJ denied Plaintiff’s petition for asylum a second time on May 17, 2013, issuing an order of
removal. Mamadjonova, 2019 U.S. Dist. LEXIS 200922, at *2. “In his Decision, the IJ made an
adverse credibility assessment of [Plaintiff], finding his testimony and written submissions


        1
          This opposition only addresses the portion of this matter that seeks immediate relief in the form
of a stay of Plaintiff’s removal. The Government reserves its right to assert defenses regarding the FTCA
and Bivens claims.
Case 1:20-cv-04394-FB-RER Document 7 Filed 09/20/20 Page 2 of 9 PageID #: 650




contradictory, and several of his explanations regarding his departure from Uzbekistan not
credible.” Id. at *2-3. Plaintiff appealed, and on July 24, 2014 the Board of Immigration Appeals
(“BIA”) affirmed the IJ’s findings. Id. at *3. “The BIA also denied a follow-on motion for
reconsideration on October 31, 2014.” Id. Plaintiff has been subject to a final order of removal
since 2014. Compl. ¶ 18.

       On December 22, 2017, Immigration and Customs Enforcement (“ICE”) detained Plaintiff
in connection with his final order of removal. Mamadjonova, 2019 U.S. Dist. LEXIS 200922, at
*4. On January 17, 2018, Plaintiff filed with the BIA a motion to reopen and a motion to stay
removal, and on March 2, 2018, he filed an amended motion to reopen. Compl. ¶ 30. On May 25,
2018, the BIA denied the motions to reopen and to stay removal. Mamadjonova, 2019 U.S. Dist.
LEXIS 200922, at *5. On June 1, 2018, Plaintiff filed a second motion to reopen, along with a
motion for stay of removal. Id. On May 31, 2019, the BIA denied the stay of removal, and on
September 13, 2019, denied Plaintiff’s second motion to reopen. Id. at *7, *10.

       On July 30, 2018, Plaintiff filed a petition for writ of habeas corpus in the Northern District
of Alabama and filed a second petition in the same case on May 13, 2019. See Madjitov v. Hassel,
No. 4:18-cv-1188 (N.D. Ala.). The court dismissed that case on May 21, 2019. See id.

       On June 7, 2019, Plaintiff filed a petition for review in the U.S. Court of Appeals for the
Third Circuit seeking review of the BIA’s denial of his motion to stay removal. See Madjitov v.
Attorney General, No. 19-2327 (3d Cir. June 7, 2019). On June 10, 2019, the Third Circuit granted
a temporary stay of removal but vacated the stay and dismissed the petition for lack of jurisdiction
on July 30, 2019. See id.

         On August 5, 2019, Plaintiff filed a petition for writ of habeas corpus in the U.S. District
Court for the Western District of Louisiana. See Madjitov v. Barr et al., No. 1:19-cv-1012 (W.D.
La.). Plaintiff subsequently filed a motion to withdraw this petition without prejudice, which the
district court granted on December 27, 2019. See id. 2

        On August 26, 2019, Plaintiff filed petition for writ of habeas corpus, along with a motion
for a temporary restraining order and preliminary injunction in the U.S. District Court for the
District of Connecticut. Mamadjonova, 2019 U.S. Dist. LEXIS 200922, at *8-9. On November
20, 2019, the district court denied Plaintiff’s habeas petition in its entirety, concluding that it lacked
subject matter jurisdiction over the petition pursuant to this Court’s decision in Delgado v.
Quarantillo, 643 F.3d 52, 55 (2d Cir. 2011) and 8 U.S.C. § 1252(g). See Mamadjonova, 2019 U.S.
Dist. LEXIS 200922, at *14-22.

       On November 27, 2019, Plaintiff filed an appeal to the U.S. Court of Appeals for the
Second Circuit. Mamadjonova v. Barr, 19-3971 (2d Cir.). That same day, Plaintiff also filed a
motion for a stay of removal in the Second Circuit, making similar arguments that are made in this
matter. See id., Document No. 10. On January 21, 2020, the Second Circuit denied Plaintiff’s

        2
            As set forth in section II below, the Western District of Louisiana is the proper venue for such a
petition.

                                                       2
Case 1:20-cv-04394-FB-RER Document 7 Filed 09/20/20 Page 3 of 9 PageID #: 651




motion for a stay of removal. Mamadjonova, No. 3:19-cv-1317 (VLB), (D. Conn), Document No.
35. Plaintiff’s appeal of the decision from the District of Connecticut is pending in the Second
Circuit.

        On September 30, 2019, Plaintiff filed a petition for review of the BIA’s September 13,
2019 denial with the Eleventh Circuit Court of Appeals. 3 Mamadjonova, 2019 U.S. Dist. LEXIS
200922, at *11. On November 6, 2019, Plaintiff filed a motion in that case to stay his removal,
which the Eleventh Circuit denied on November 25, 2019. See Madjitov v. United States AG, 2019
U.S. App. LEXIS 35293 (11th Cir. Nov. 25, 2019). On November 27, 2019, Plaintiff filed a
motion for reconsideration, which was denied on February 11, 2020. See Madjitov v. United States
AG, 2020 U.S. App. LEXIS 4295 (11th Cir. Feb. 11, 2020). On September 14, 2020, the Eleventh
Circuit affirmed the BIA’s denial of Plaintiff’s motion to reopen removal proceedings. See
Madjitov v. United States AG, 2020 U.S. App. LEXIS 29066 (11th Cir. Sept. 14, 2020).

       On September 18, 2020, Plaintiff – while in ICE custody in Louisiana – filed this lawsuit,
accompanied by a motion for a TRO to stay his removal. Dkt. Entry Nos. 1, 4. As set forth in the
Complaint, at the time the Complaint and the motion for a TRO was filed, Plaintiff was in ICE
custody in the Western District of Louisiana. See Dkt. Entry No. 1 at ¶ 27; Dkt. No. 4-1 at 4
(noting that Plaintiff is “currently at an ICE ‘staging center’ in Alexandria, Louisiana,” which is
in the Western District of Louisiana). 4 For the reasons set forth below, Plaintiff’s request to stay
his removal should be dismissed for lack of jurisdiction and improper venue.

II.     Plaintiff’s Motion for a Stay of Removal Should Not Be Heard in the Eastern District
        of New York

        This Court should sever and transfer the immigration portion of the case because
jurisdiction, or, alternatively, venue, is not proper in this Court. Since the venue for a habeas
petition is governed by the location of the petitioner’s custodian on the date the petition is filed,
venue for Plaintiff’s motion for emergency relief—which is effectively, yet another habeas petition
filed on his behalf—is only proper in the Western District of Louisiana. See 28 U.S.C. §§ 2242,
2243 (“The writ, or order to show cause[,] shall be directed to the person having custody of the
person detained.”). Plaintiff is now trying to shop for relief in this venue when all other avenues
failed. Specifically, Plaintiff seeks to improperly bootstrap a motion to stay his removal to an
action sounding in tort. As noted supra, Plaintiff has filed motions to stay in three different district
courts and three different circuit courts, and each court – including the Second Circuit earlier this
year – has denied Plaintiff’s request to stay his removal. As discussed below, Plaintiff cannot now

        3
         “[Plaintiff] asserted in the petition that the Eleventh Circuit had jurisdiction ‘pursuant to 8 U.S.C.
§1252(a)(1)/§309(c) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996
(“IIRIRA’) as amended by §106 of the REAL ID Act of 2005,’” and “also asserted that venue was proper
in the Eleventh Circuit ‘pursuant to 8 U.S.C. §1252(b)/IIRIRA §309(c)(4)(D) because ICE completed
proceedings in Florida, within the jurisdiction of this judicial circuit.’” Mamadjonova, 2019 U.S. Dist.
LEXIS 200922, *11.

        4
         It does not appear that Plaintiff has formally served the Government, but Plaintiff emailed the
motion for a TRO on the night of Friday, September 18.
                                                      3
Case 1:20-cv-04394-FB-RER Document 7 Filed 09/20/20 Page 4 of 9 PageID #: 652




try to bring a motion for habeas relief in this district. See Coronado v. Attorney General, No 19-
CV-3782 (E.D.N.Y. July 11, 2019) (Chen, J.) (denying motion for a TRO because “Petitioner is
currently in the custody of U.S. Immigration and Customs Enforcement at a detention facility in
Alexandria, Louisiana” and “[b]ecause jurisdiction for a habeas petition filed pursuant to 28 U.S.C.
§ 2241 ‘lies only in the district of [Petitioner’s] confinement,’ Freire v. Terry, 756 F. Supp. 2d
585, 586 (S.D.N.Y. 2010), this Court has no authority to grant Petitioner the relief he seeks in his
§ 2241 petition”).

       A.      This Court Does Not Have Subject Matter Jurisdiction Over This Action

         A district court must dismiss an action for lack of subject matter jurisdiction pursuant to
Rule 12(b)(1) when the court “lacks the statutory or constitutional power to adjudicate it.”
Cortlandt St. Recovery Corp v. Hellas Telecomms., S.A.R.L., 790 F.3d 411, 418 (2d Cir. 2015)
(quoting Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000)). A district court may grant
writs of habeas corpus only “within their respective jurisdictions.” 28 U.S.C. § 2241(a). The
Supreme Court has held that “in habeas challenges to present physical confinement – ‘core
challenges’ – the default rule is that the proper respondent is the warden of the facility where the
prisoner is being held, not the Attorney General or some other remote supervisory official” and
“jurisdiction lies in only one district: the district of confinement.” Rumsfeld v. Padilla, 542 U.S.
426, 435, 443 (2004) (“the immediate custodian rule applies to core habeas challenges to present
physical custody. By definition, the immediate custodian and the prisoner reside in the same
district.”). “[I]n the ordinary case of a single physical custody within the borders of the United
States, where the objection has not been waived by the Government, the immediate-custodian and
territorial-jurisdiction rules must apply.” Id. at 452, 453-54 (Kennedy, J., concurring).

        While the Supreme Court did not clarify whether this is a jurisdictional issue or one of
venue, see id. at 434, n. 7., 451, 453, district courts in this Circuit have found it to be one of
jurisdictionn. See Keish v. People of New York, No. 17-CV-7567, 2018 U.S. Dist. LEXIS 98836,
at *4 (E.D.N.Y. June 12, 2018) (Brodie, J.) (“A petition brought pursuant to 28 U.S.C. § 2241
must be filed in the district court where the petitioner is incarcerated … This requirement is
jurisdictional”).

        In the case styled Joseph v. U.S. Att’y. Gen., No. 17-CV-5008, 2017 U.S. Dist. LEXIS
199278, at *5 (E.D.N.Y. December 5, 2017) (Chen, J.), this Court sua sponte transferred venue in
a habeas corpus petition brought by a detainee held in ICE detention in New Jersey. See id. (“Since
Petitioner is detained in New Jersey, he may challenge his detention by filing a habeas petition in
the United States District Court for the District of New Jersey and naming as the defendant his
custodian at the Hudson County Correctional Facility.”); see also United States v. George, No. 10-
CR-632, 2016 U.S. Dist. LEXIS 26501, at *14 (E.D.N.Y. March 1, 2016) (Mauskopf, J.) (“A
petition pursuant to § 2241 must be filed in the United States district court where the petitioner is
in custody… [t]his requirement is jurisdictional”). A “clear majority of district courts sitting in this
Circuit have applied [Padilla] to habeas petitions filed by incarcerated aliens challenging their
physical detention prior to deportation.” Adikov v. Mechkowski, No. 16-CV-3797 (JPO), 2016 U.S.
Dist. LEXIS 92900, at *2-3 (S.D.N.Y. July 18, 2016) (applying Padilla and noting that “[b]ecause
Petitioner is detained in the District of New Jersey, the [Southern District of New York] lacks
jurisdiction over his habeas petition.”) (citations omitted).
                                                   4
Case 1:20-cv-04394-FB-RER Document 7 Filed 09/20/20 Page 5 of 9 PageID #: 653




        This Court’s reasoning in the case styled Abraham v. Decker, No. 18-CV-3481 (CBA),
2018 U.S. Dist. LEXIS 117219 (E.D.N.Y. July 12, 2018) (Amon, J.) is applicable here. In
Abraham, the petitioner—an alien detained by ICE in New Jersey—sought an emergency writ of
habeas corpus. Id. at *2-3. The petitioner argued that since he was arrested by ICE in the EDNY,
and since he was temporarily in Brooklyn for a state court criminal matter at the time he filed his
habeas petition, jurisdiction and venue rested in the EDNY. Id. at *8. The Court explicitly rejected
this argument. Id. at *8-9. The Court held that Petitioner’s immediate custodian “has been the
Director of the Hudson County Correctional Facility since he was detained” and a “brief stint” in
Brooklyn does not change this fact. Id. at *9. Venue was transferred to New Jersey. Id. at *10;
see also Yunga v. Sessions, No. 18-cv-5357 (Donnelly, J.) (E.D.N.Y. Sept. 24, 2018) (transferring
venue even in a “non-core” habeas claim because “the Court has no jurisdiction to review the
petitioner’s claims under 28 U.S.C. § 2241. Accordingly, the petitioner’s petitions for a writ of
habeas corpus and temporary preliminary injunction are dismissed.”).

       Because Plaintiff continues to be detained by ICE in Louisiana, this Court does not have
subject matter jurisdiction over this emergency habeas petition. See Adkiov, 2016 U.S. Dist.
LEXIS 92900, at *3.

       B.      The Eastern District of New York is Not the Proper Venue for this Action

        Alternatively, this Court should transfer the case because venue is not proper in this Court.
Since the venue for a habeas petition is governed by the location of the petitioner’s custodian on
the date the petition is filed, venue for Petitioner’s habeas petition is only proper in the Western
District of Louisiana. See 28 U.S.C. §§ 2242, 2243 (“The writ, or order to show cause[,] shall be
directed to the person having custody of the person detained.”).

        It is well-established in this Circuit that habeas petitions arising out of immigration
detention are properly venued only in the district of the petitioner’s custodian on the date the
petition is filed. See Moldavchuk v. Nielsen, 18-CV-1606 (ARR), Dkt. No. 9 (E.D.N.Y. Mar. 15,
2018) (Ross, J.) (ordering the transfer of a habeas petition from the Eastern District of New York
to the Middle District of Pennsylvania, as the location of the petitioner’s custodian on the date the
petition is filed was an ICE facility located in the Middle District of Pennsylvania); Torres-Jurado
v. Saudino, 18-CV-156 (E.D.N.Y. Feb. 13, 2018) (Brodie, J.) (transferring the case to the District
of New Jersey, as the petitioner was held in an ICE facility located in the District of New Jersey);
Concepcion v. Aviles, No. 14 Civ. 8770 (AT), 2015 U.S. Dist. LEXIS 163306, at *2 (S.D.N.Y.
Mar. 12, 2015) (“Because Concepcion was detained in and filed his petition from New Jersey,
venue lies in the District of New Jersey.”); Zhen Yi Guo v. Napolitano, 2009 U.S. Dist. LEXIS
79608, at *5 (S.D.N.Y. Sept. 2, 2009) (“Guo was in custody at York County Prison in York,
Pennsylvania when he filed his habeas petition … Accordingly, jurisdiction lies only in the United
States District Court for the Middle District of Pennsylvania”).




                                                 5
Case 1:20-cv-04394-FB-RER Document 7 Filed 09/20/20 Page 6 of 9 PageID #: 654




        There is no dispute that Plaintiff was in ICE detention in Louisiana at the time he filed the
instant petition. See Compl. at ¶ 6. Further, there is no ICE or other federal custodian in Brooklyn
to whom the Court could direct the relief that Plaintiff is seeking here. 5

        In light of the fact that Plaintiff remains in ICE detention in Louisiana, the EDNY is an
improper venue for this action. Should the Court dismiss this case for improper venue, it would
be without prejudice for Plaintiff to re-file in the Western District of Louisiana. See Sillah v. Barr,
No. 19-CV-1747 (VEC), 2019 U.S. Dist. LEXIS 48493, at *4 (S.D.N.Y. Mar. 14, 2019) (“the
Court agrees with the Government that the District of New Jersey is the proper venue for the
Petition as it is currently drafted. The Petition raises both ‘core’ claims (challenging Mr. Sillah’s
detention and possible transfer to a different detention facility) and ‘non-core’ claims (challenging
Mr. Sillah’s removal). New Jersey is the only district that has ‘both (a) territorial jurisdiction over
the immediate custodian and (b) venue and personal jurisdiction over the legal custodian’ for these
claims.”); see also Medina-Valdez v. Holder, No. 12 Civ. 6002 (RA), 2012 U.S. Dist. LEXIS
143957, at *5-6 (S.D.N.Y. Oct. 1, 2012) (dismissing habeas petition for lack of jurisdiction,
without prejudice to refiling in the district of confinement).

III.    This Court Does Not Have Jurisdiction Over the Portion of the Action that Seeks a
        Stay of Removal

        Even if the Court were to find that Plaintiff’s motion for emergency relief is not a motion
for habeas relief; and even if the Court were to hold that the Eastern District is the proper venue
for Plaintiff’s motion, this Court still lacks subject matter jurisdiction to review, even indirectly,
Plaintiff’s final order of removal or to stay the execution of that removal order.

        A.       This Court Lacks Jurisdiction to Review, Even Indirectly, Plaintiff’s Final Order of
                 Removal

        The REAL ID Act of 2005, codified at 8 U.S.C. § 1252, strips district courts of jurisdiction
to review a final order of deportation. See De Ping Wang v. Dep’t of Homeland Sec., 484 F.3d
615 (2d Cir. 2007). Indeed, under § 1252, the “sole and exclusive means for judicial review of an
order of removal” is “a petition for review filed with an appropriate court of appeals. . . .” 8 U.S.C.
§ 1252(a)(5); see also Moreno-Bravo v. Gonzales, 463 F.3d 253, 261 (2d Cir. 2006) (Section 1252
mandates “that ‘a petition for review filed with the appropriate court of appeals in accordance with
this section shall be the sole and exclusive means for judicial review of an order of removal entered
or issued under any provision of the [INA].’ This is unquestionably a jurisdiction-stripping
provision, particularly as it relates to habeas jurisdiction.”); Marquez Almanzar v. I.N.S., 418 F.3d


        5
           Even had Plaintiff properly named the warden of the detention facility as the proper respondent
(which he did not), said warden would be the Western District of Louisiana, not in the EDNY. See Rumsfeld
v. Padilla, 542 U.S. 426, 435 (2004) (“[I]n habeas challenges to present physical confinement ... the default
rule is that the proper respondent is the warden of the facility where the prisoner is being held....”); Braden
v. 30th Judicial Cir. Court of Kentucky, 410 U.S. 484, 494-95 (1973) (“The writ of habeas corpus does not
act upon the prisoner who seeks relief, but upon the person who holds him in what is alleged to be unlawful
custody.”).
                                                      6
Case 1:20-cv-04394-FB-RER Document 7 Filed 09/20/20 Page 7 of 9 PageID #: 655




210, 215 (2d Cir. 2005) (8 U.S.C. § 1252(a)(5) “unequivocally eliminates” habeas corpus review
of removal orders from district court).

        Although Plaintiff does not style the petition as seeking to challenge the merits of his final
order of removal, his claim challenges the Government’s execution of that order; therefore,
Plaintiff seeks to avoid the order’s ultimate import, namely, his actual removal from the United
States. As such, the petition raises what amounts to an indirect challenge to his final order of
removal, over which this court lacks jurisdiction just as if the claim were explicitly a direct
challenge to the order. See Delgado v. Quarantillo, 643 F.3d 52, 53 (2d Cir. 2011) (“we hold
today that a district court lacks jurisdiction over an indirect challenge to an order of removal”).

        Here, Plaintiff’s motion is barred because, regardless of how he characterizes his request,
he seeks to halt his removal. It does not matter how an individual facing removal frames his
claims, any challenge to the removal proceedings must be channeled through the petition for
review process. See, e.g., Martinez v. Napolitano, 704 F.3d 620, 623 (9th Cir. 2012) (“When a
claim by an alien, however it is framed, challenges the procedure and substance of an agency
determination that is ‘inextricably linked’ to the ultimate order of removal, district courts lack
jurisdiction . . .”); Delgado, 643 F.3d 52, 55-6 (2d Cir. 2011) (explaining that a plaintiff may not
evade the scope of 8 U.S.C. § 1252(a) by styling her challenge as a mandamus action rather than
an explicit challenge to an immigration judge’s ruling); Estrada v. Holder, 604 F.3d 402, 408 (7th
Cir. 2010) (explaining that alien could not evade the scope of 8 U.S.C. § 1252(a) through
characterizing claim as an APA challenge).

        In a previous attempt to stay his removal, the district court in Connecticut aptly found that
“because [Plaintiff] seeks to have the Court stay his removal … with the ultimate goal of staying
in the United States, i.e. not being removed, the Court, after Delgado, does not have subject matter
jurisdiction to hear this challenge.” Mamadjonova, 2019 U.S. Dist. LEXIS 200922, at *18. The
same result is warranted here.

       B.      This Court Lacks Jurisdiction to Stay the Execution of Plaintiff’s Final Order of
               Removal

        And even if the Court concludes that Plaintiff’s claim does not constitute an indirect attack
on his final order of removal, the court lacks jurisdiction to review the Government’s decision to
execute his removal order because that decision is an exercise of prosecutorial discretion, the
review of which is barred by 8 U.S.C. § 1252(g).

         Section 1252(g), as amended by the REAL ID Act, explicitly bars judicial review by
district courts of three classes of actions and decisions committed to the government’s discretion:
the decision to commence removal proceedings, adjudicate cases, and execute removal orders.
Reno v. American Anti-Arab Discrimination Committee (“AADC”), 525 U.S. 471, 482 (1999)
(emphasis added); see 8 U.S.C. § 1252(g) (this section entitled “Exclusive jurisdiction,” provides
that “no court shall have jurisdiction to hear any cause or claim by or on behalf of any alien arising
from the decision or action by the Attorney General to commence proceedings, adjudicate cases,
or execute removal orders against any alien under this chapter.”). The governmental action at
issue here squarely falls within the scope of the statute as interpreted by the Supreme Court in
                                                   7
Case 1:20-cv-04394-FB-RER Document 7 Filed 09/20/20 Page 8 of 9 PageID #: 656




AADC. There, the Supreme Court expressly held that § 1252(g) applies to those “three discrete
actions that the Attorney General may take” that are referenced in the statutory text. See AADC,
525 U.S. at 482. Plaintiff challenges one of the three “discrete actions” contemplated by § 1252(g),
namely, the execution of his final order of removal, and the statute’s jurisdiction-stripping
provisions therefore apply.

        Plaintiff’s motion for a TRO and PI suffered the same fate in the District of Connecticut,
where the court correctly found that Plaintiff’s challenge to the government’s execution of his
removal order fell within section 1252(g)’s text and that it lacked jurisdiction over that claim. See
Mamadjonova, 2019 U.S. Dist. LEXIS 200922, at *19-21. In an attempt to get around the statutory
bar, Plaintiff alleged that he was not challenging the Attorney General’s discretionary decision to
execute his removal order; however, that claim was “belied by” the filing of an “URGENT Request
for Temporary Stay or Ruling on TRO Request,” and the concern “for [Plaintiff’s] imminent
removal.” Id. at *19-20. The Court held that Plaintiff “sought to have the Court enjoin the
Attorney General’s discretionary decision to have [him] removed,” something “the Court cannot
do.” Id. at *20 (citing 8 U.S.C. § 1252(g) and AADC, 525 U.S. at 482); see also Tazu v. AG United
States, 2020 U.S. App. LEXIS 29031, at *16-17 (3d Cir. Sept. 14, 2020) (stating that “[b]y
challenging the timing of his removal, he tries to thwart the removal itself,” and holding that under
§ 1252(g) the district court lacked jurisdiction). Plaintiff’s motion here similarly seeks to have the
Court enjoin his removal, something this Court does not have jurisdiction to do.

        Plaintiff filed his motion to stay a final order of removal in an FTCA matter and argues
that a stay of removal is warranted because of his tort case. However, Plaintiff cites no case law
to support this argument. Indeed, the jurisdiction conferred to the district courts by the FTCA does
not also confer jurisdiction to hear other claims that are statutorily barred from judicial review by
a district court. Such a bootstrapping maneuver, if permitted, would eviscerate 8 U.S.C. § 1252
and cause perverse immigration results.

         To the contrary, the filing of an unrelated tort or civil rights matter does not confer
jurisdiction upon a district court to enter a stay of removal. In the matter styled Gokadze v. Hynes,
an action alleging civil rights violations pursuant to 42 U.S.C. § 1983, Chief Judge Mauskopf held
that this District Court lacked jurisdiction, under 8 U.S.C. § 1252, to issue a stay of removal. 2012
U.S. Dist. LEXIS 174725, at *3-4. Chief Judge Mauskopf explained that “[t]his is a defect that
cannot be rectified [and] [b]y filing the instant action under the guise of an alleged constitutional
tort, plaintiff attempts to create a second avenue for review of the BIA’s final order of removal
and thereby circumvent the clear mandate of the Real ID Act.” Id. at *3. Likewise, in the matter
styled Mrina v. ICE, an FTCA suit that also sought a stay of removal from the country pending the
conclusion of the tort matter, the district court severed the immigration petition from the FTCA
action and held that it lacked jurisdiction to stay the removal because “[u]nder § 1252(g), a district
court lacks jurisdiction to stay an order of removal.” 2019 U.S. Dist. LEXIS 86209, at *1-3 (N.D.
Tex., Apr. 26, 2019) (citing Idokogi v. Ashcroft, 66 F. App’x 526 (5th Cir. 2003)). 6


        6
          See also Vasquez v. United States, No. 15 CV. 3946 JGK, 2015 U.S. Dist. LEXIS 101114, at *1,
*4, *7-10 (S.D.N.Y. Aug. 3, 2015) (holding, in a Bivens action alleging, inter alia, false arrest and excessive
force by ICE agents, that it lacked jurisdiction under § 1252 to grant a stay of removal).
                                                      8
Case 1:20-cv-04394-FB-RER Document 7 Filed 09/20/20 Page 9 of 9 PageID #: 657




       Accordingly, this Court lacks subject matter jurisdiction to adjudicate this request for a
stay of removal under 8 U.S.C. § 1252. See Scott v. Napolitano, 618 F. Supp. 2d 186, 191
(E.D.N.Y. 2009) (collecting cases noting that the jurisdiction stripping provision of 8 U.S.C. §
1252 extends to “stay[s] of removal, as well”).

        The Government is prepared to file a full memorandum of law in support of its opposition
to Plaintiff’s motion for TRO and PI for lack of jurisdiction and improper venue. Additionally,
should this portion of the case remain in the EDNY, the Government further reserves its right to
raise additional jurisdictional and substantive arguments in response to the merits of Plaintiff’s
claim.

       We thank the Court for its consideration herein.

                                                    Respectfully submitted,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                             By:               /s/
                                                    Matthew J. Modafferi
                                                    Assistant U.S. Attorney
                                                    (718) 254-6229
                                                    matthew.modafferi@usdoj.gov

cc:    Counsel of Record (By ECF)




                                                9
